Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 1, 2013                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

  146299 & (103)                                                                                      Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  CITIZENS INSURANCE COMPANY OF                                                                          David F. Viviano,
  AMERICA, and STATE FARM FIRE AND                                                                                   Justices
  CASUALTY COMPANY,
             Plaintiffs-Appellees,
             Cross-Appellants,
  and
  AUTO CLUB GROUP INSURANCE
  ASSOCIATION, WESTFIELD INSURANCE
  COMPANY, and ALLSTATE INSURANCE
  COMPANY,
           Plaintiffs-Appellees,
  and
  HARTFORD FIRE INSURANCE COMPANY,
           Plaintiff-Appellant,
           Cross-Appellee,
  v                                                                SC: 146299
                                                                   COA: 300524
                                                                   Oakland CC: 2008-096006-NZ
  PROFESSIONAL TEMPERATURE HEATING                                             2009-098423-CK
  AND AIR CONDITIONING, INC.,                                                  2009-100362-CZ
            Defendant-Appellee.

  _________________________________________/

         On order of the Court, the application for leave to appeal the October 25, 2012
  judgment of the Court of Appeals and the application for leave to appeal as cross-
  appellant are considered, and they are DENIED, because we are not persuaded that the
  questions presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 1, 2013                       _________________________________________
         t0325                                                                Clerk